UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

DR. MARCO BITETTO,

                                      Plaintiff,
       vs.                                                            1:18-CV-1083
                                                                      (MAD/CFH)
MR. SUNDAR PICHAI,
                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

MARCO BITETTO
4 Fourth Avenue
Rensselaer, New York 12144
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       On September 10, 2018, pro se Plaintiff Marco Bitetto ("Plaintiff") commenced this action

by filing a one-page complaint. See Dkt. No. 1 at 1. In its entirety, Plaintiff's complaint reads as

follows:

               Google began to publish my ebooks about six years ago. However,
               quite recently they stopped publishing my ebooks and have put my
               account on pending review.

               I believe this is the case because I am blind and this forms a
               disability related discrimination case. Since, this is in violation of
               the Americans with Disabilities Act.

               Consequently, I am bringing this $500 Billion dollar law suit
               against Google.

Id.

       In a November 9, 2018 Report-Recommendation and Order, Magistrate Judge Hummel

recommended that the Court dismiss Plaintiff's complaint for failing to set forth a short, plain
statement of the case. See Dkt. No. 5 at 4-5. Additionally, Magistrate Judge Hummel

recommended that the Court deny leave to amend the complaint because it is frivolous. See id. at

7. Magistrate Judge Hummel also detailed Plaintiff's extensive history of filing vexatious and

frivolous actions in the Northern District, a pattern of litigation that culminated in Chief Judge

Suddaby's issuing a prefiling injunction against Plaintiff on October 24, 2018. See id. at 5-7.

Although this injunction does not apply to cases commenced prior to its issuance, including the

present matter, Magistrate Judge Hummel found that dismissing Plaintiff's complaint with

prejudice is proper in light of Plaintiff's demonstrated failure to amend and cure his recent spate

of frivolous actions. See id. at 6.

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed in forma pauperis,

"(2) . . . the court shall dismiss the case at any time if the court determines that – . . . (B) the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B).1 "[I]n a pro se case, the court must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The

Second Circuit has held that the court is obligated to "make reasonable allowances to protect pro

se litigants" from inadvertently forfeiting legal rights merely because they lack a legal education.

Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed



        To determine whether an action is frivolous, a court must look to see whether the
        1

complaint "lacks an arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319,
325 (1989).
                                                    2
findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen,

517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept,

reject or modify, in whole or in part, the findings or recommendations made by the magistrate

[judge]." 28 U.S.C. § 636(b)(1).

       In the present matter, the Court finds that Magistrate Judge Hummel correctly determined

that the Court should dismiss the complaint with prejudice. Plaintiff's five-sentence complaint

indicates that he wishes to sue Google, but Plaintiff names Sundar Pichai as the sole defendant

and fails to demonstrate that this defendant has any personal involvement in the alleged

discrimination. See Dkt. No. 5 at 4. Furthermore, Plaintiff's bald assertion that Google

discriminated against him because of his blindness is conclusory and clearly insufficient to state a

claim, similar in substance to Plaintiff's other actions commenced in this Court. See Ruderman v.

Police Dept. of the City of New York, 857 F. Supp. 326, 330 (S.D.N.Y. 1994). Lastly, Plaintiff's

sole objection, a nine-sentence letter, merely recites the complaint's conclusory, frivolous

arguments. See Dkt. No. 7 at 1. For the foregoing reasons, Magistrate Judge Hummel correctly

determined that, despite Plaintiff's pro se status, the dismissal should be with prejudice.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Hummel's Report-Recommendation and Order (Dkt. No.

5) is ADOPTED in its entirety; and the Court further




                                                  3
       ORDERS that Plaintiff's complaint in this action is dismissed with prejudice; and the

Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 31, 2019
       Albany, New York




                                               4
